 

Exhibit 10.5

 



[ex10-5_001.jpg]

 

Libertas Funding LLC

382 Greenwich Avenue Suite 2 Second Floor, Greenwich, CT 06380

 

AGREEMENT OF SALE OF FUTURE RECEIPTS

 

This AGREEMENT OF SALE OF FUTURE RECEIVABLES (this “Agreement”) dated as of
02/24/2020, is made by and between Libertas Funding LLC, a Connecticut Limited
Liability Company as purchaser (“Purchaser”), the merchant whose name, address
and other pertinent information is set forth below, as seller (“Merchant”), and
the individual owner/guarantor of the Merchant whose name, address and other
pertinent information are set forth below (“Guarantor”).

 

Merchant Information (see addendum)

 

Merchant Legal Name: VYSTAR CORPORATION, et al. DBA Name: Rotmans Entity Type:
Corporation FEIN: ************ State Of Incorporation: MA Bank Name: *****
Address: XXXXXXXXXXXXXXXXXXX Phone: XXXXXXXX

 

OWNER INFORMATION (referred to individually or collectively as the (“Owner”))

 

Name of Owner Guarantor 1:

 

Stephen Rotman

 

 

Cell Phone: XXXXXXXX

 

 

Social Security #: ***********

Home Address: XXXXXXXXXXXXXXX City/State:***** Zip Code: ***** Ownership %: N/A
Email: XXXXXXXXXXXXXX  

 

Background

 

WHEREAS, Merchant is an entity engaged in the business that it currently
conducts and is willing to sell to Purchaser a certain portion of Merchant’s
future receivables (such portion, the “Sold Future Receipts”); and

 

WHEREAS, Purchaser is an entity engaged in the business of purchasing future
receivables and is willing to purchase from Merchant the Sold Future Receipts;
and

 

WHEREAS, Guarantor is an individual who, as an owner, officer or manager of
Merchant, will derive substantial benefit from Merchant selling the Sold Future
Receipts to Purchaser and who is willing to guaranty to Purchaser Merchant’s
performance in accordance with the provisions of this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the mutual receipt of which
and sufficiency is hereby acknowledged, the parties to this Agreement agree to
the foregoing and as follows.

 

KEY BUSINESS TERMS AND DEFINITIONS:

 

Sold Amount of Future Receipts  

 



$1,089,000.00

 

 



The dollar value of the Sold Future Receipts that Merchant agrees to sell to
Purchaser.

          Purchase Price   $825,000.00   The total amount that Purchaser agrees
to pay for the Sold Amount of Future Receipts.          



Future Receipts

 



$2,325,962.35

  All sums due to Merchant by its customers/clients/vendees as payment for the
Merchant’s sale of goods and services in the ordinary course of Merchant’s
entities from and after the date when the Purchase Price is paid to Merchant
irrespectively of how such sums is paid over and delivered to Merchant (in the
form of cash, check, credit, credit card charge, debit card payment, ACH or any
other form of funds transfer or payment.)           Direct Payments to Third
Parties/Renewals  

 

N/A

 

 



Paid to Purchaser and/or Other Funders.

 

Page 1

 

 

Total Amount Sent to Merchant  



$808,500.00

 



Net of Discount and Direct Payments to 3rd Parties:

          Specified Percentage  



20%

  An agreed upon percentage of the Weekly Future Receipts that Merchant shall
deliver to Purchaser until the entire Sold Amount of Future Receipts is
delivered to Purchaser in accordance with this Agreement.           Discount
Factor   1.32   The risk adjustment to the Amount Sold that determines the
Futures Receivables Discount          



Weekly Delivery

 



$28,809.55

  A dollar amount that Merchant and Purchaser agree to be a good faith
approximation of the Specified Percentage of Weekly Future Receipts as of the
date of this Agreement, based upon the information provided by Merchant to
Purchaser concerning Merchant’s most recent accounts receivables.          

Origination Fees

 

$16,500.00

  The amount Purchaser will withhold from the Purchase Price which represents
the due diligence and costs of the Purchaser in performing its analysis for this
agreement.          



Early Delivery Discount

 

1.15 @ 1 month(s)

1.17 @ 2 month(s)

1.19 @ 3 month(s)

1.21 @ 4 month(s)

1.23 @ 5 month(s)

 



Discount Paid to Merchant for delivering Future Receivables Early

          Estimated Term of this Agreement  



9 Months

 



The estimated Term of this Agreement is the period commencing on the date when
the Purchase Price is paid to Merchant (the “Commencement Date”) and expiring on
the date when the Sold Amount of Future Receipts is delivered to Purchaser in
full.

         



Business Day

    Monday through Friday during the Term of this Agreement except the days when
the banking institutions in the state where the Merchant’s business is located
are closed for holidays and do not process ACH transfers.

 

Note: The bold type terms in the tables above and below shall constitute defined
terms with respect to this Agreement. PLEASE NOTE THAT THE PURCHASER WILL NOT
REMIT MORE THAN THE EXPECTED WEEKLY REMITTANCE PER DAY WITHOUT THE CONSENT OF
THE MERCHANT.

 

I.SALE OF FUTURE RECEIPTS; PAYMENT OF PURCHASE PRICE:

 

1.Sale of Future Receipts. Merchant hereby sells, assigns, transfers and conveys
(hereinafter, the “Sale”) unto Purchaser all of Merchant’s right, title and
interest in to the Specified Percentage of the Future Receipts until the Sold
Amount of Future Receipts is delivered by Merchant to Purchaser; to have and
hold the same unto Purchaser, its successors and assigns, until balance paid in
full. This Sale of the Sold Future Receipts is made without express or implied
warranty to Purchaser of collectability of the Sold Future Receipts by Purchaser
and without recourse against Merchant except as specifically set forth in this
Agreement. By virtue of this Agreement, Merchant transfers to Purchaser full and
complete ownership of the Sold Future Receipts and Merchant retains no legal or
equitable interest therein.

 

2.Payment of Purchase Price.

 

a.In consideration of the transfer by Merchant to Purchaser of the Sold Future
Receipts, Purchaser agrees to pay to Merchant the Purchase Price; subject to the
immediately following subsection (b) and the satisfactory completion of
Purchaser’s due diligence (in its discretion), the Purchase Price shall be
turned over and delivered to Merchant immediately after the date of this
Agreement.

 

b.In the event as of the date when Purchaser shall deliver to Merchant the
Purchase Price, Merchant shall have owed to Purchaser a certain amount of debt
unrelated to his Agreement or certain sums pursuant to this Agreement including
without limitation any and all origination fees. (the sum of all such prior
obligations of Merchant to Purchaser, the “Prior Debt”) Merchant hereby grants
Purchaser the right to withhold from the Purchase Price to be delivered to
Merchant pursuant to subparagraph (a) above, the amount of the Prior Debt in
full satisfaction thereof. Furthermore, Merchant agrees that delivery to the
Merchant of the Purchase Price reduced by the amount of the Prior Debt shall not
be deemed to be Purchaser’s breach of its obligations under this Agreement and
such reduction shall not in any way or form shall modify or reduce Merchant’s
obligations under this Agreement.

 

c.In the event the amount of the Purchase Price is reduced by the amount of
Prior Debt, any and all references in this Agreement to the Purchase Price shall
mean “the Purchase Price as reduced by the Prior Debt, if any.”

 

II.DELIVERY OF SOLD AMOUNT OF FUTURE RECEIPTS:

 

3.Weekly Deliveries. The Sold Amount of Future Receipts shall be delivered to
Purchaser in equal amounts of Weekly Delivery. The Weekly Deliveries shall be
made once each week on the same Business Day starting on the Commencement Date,
which is the date in which the Purchaser sets forth that Weekly Deliveries are
scheduled to begin. It should be noted that the Commencement Date shall be
established by the Purchaser and shall be with no later than 15 days following
the date in which the Purchase Price (less the Origination Fees) are sent to the
Merchant. The amount of the Weekly Delivery is subject to Merchant’s right for
adjustment and/or reconciliation set forth in this Agreement. The last Weekly
Delivery shall be made when the Sold Amount of Future Receipts and other amounts
due to Purchaser under this Agreement (if any) are delivered to Purchaser in
full.

 

Page 2

 

 

4.Method of Delivery of Sold Amount of Future Receipts. Purchaser shall have the
right, at its sole and absolute discretion, to choose among the following three
methods of delivery of the Weekly Delivery to Purchaser:

 

a.Directly from the Merchant’s Approved Bank Account (as such term is defined
below) by weekly debiting the amount of Weekly Delivery via ACH debit (“Direct
Debit”); or

 

b.From the Merchant’s Approved Credit Card Processor (as such term is defined
below) by instructing such Approved Credit Card Processor to remit weekly the
amount of Weekly Delivery to Purchaser (“Credit Card Split”); or

 

c.From a special bank account established jointly by Purchaser and Merchant
whereby all Future Receipts shall be deposited into such bank account during the
term of this Agreement in accordance with a lockbox arrangement among Merchant,
Purchaser and a banking institution chosen by Purchaser and Purchaser weekly
debiting the amount of Weekly Delivery from such bank account (the “Lockbox
Arrangement”). At any time during the term of this Agreement, Purchaser may
change the method by which it will accept the Weekly Delivery by providing
Merchant with written instructions of a new method of delivery of Weekly
Delivery to Purchaser.

 

5.Approved Bank Account and Credit Card Processor. During the term of this
Agreement, Merchant shall: (i) deposit all Future Receipts into one (and only
one) bank account which bank account shall be preapproved by Purchaser (the
“Approved Bank Account”), (ii) use one (and only one) credit card processor
which processor shall be preapproved by Purchaser (the “Approved Credit Card
Processor”) and (iii) deposit all credit card receipts into the Approved Bank
Account. In the event the Approved Bank Account or Approved Credit Card
Processor shall become unavailable or shall cease providing services to Merchant
during the term of this Agreement, prior to the first date of such
unavailability or cessation of services, Merchant shall arrange for another
Approved Bank Account or Approved Credit Card Processor, as the case may be.
Account Number: ____________________________________ Routing Number:
_________________________________

 

6.Authorization of Direct Debit, Credit Card Split and Lockbox Arrangement.

 

a.Merchant hereby authorizes Purchaser to initiate Direct Debit by way of
electronic checks or ACH debits from the Approved Bank Account in the amount of
Weekly Delivery each Business Day until Purchaser receive the full Sold Amount
of Future Receipts; Merchant shall provide Purchaser with all access code(s) for
the Approved Bank Account.

 

b.Merchant hereby authorizes Purchaser to initiate Credit Card Split by making
the necessary arrangement with the Approved Credit Card Processor for remittance
of the Weekly Delivery each Business Day until the Purchaser receives the full
Sold Amount of Future Receipts; Merchant shall provide Purchaser with all access
code(s) for the Approved Credit Card Processor.

 

c.Merchant hereby authorizes Purchaser to initiate a Lockbox Arrangement and to
instruct Merchant’s Approved Credit Card Processor and Merchant’s invoiced
customers/clients/vendees to deposit all sums due to Merchant from each of those
parties directly to the special bank account established in accordance with the
Lockbox Arrangement; If required, Merchant shall enter into a lockbox agreement
with Purchaser and the banking institution chosen by Purchaser for the purpose
of establishing such bank account.

 

7.Third Party Appointment and Authorization. By signing below, Merchant
acknowledges that the Purchaser may, at any time, at Purchaser’s sole
discretion, and without prior notice, appoint a third party, including but not
limited to its wholly owned subsidiaries, including, without limitation, Kinetic
Direct Funding, LLC. (herein referred to as the “Servicing Agent”) to perform
any, or all, of the actions authorized by the ACH Authorization and the
Agreement. Merchant further agrees and acknowledges that Servicing Agent shall
have all of the same rights, responsibilities, and authorizations granted to
Purchaser by the ACH Authorization and the Agreement. For purposes of clarity,
any Servicing Agent may perform any and all activities to service the Agreement,
including the collection of Funds Arising from Future Receipts (as set forth
above), as if it was the Purchaser.

 

8.Fees Associated with Debiting Approved Bank Account. It shall be Merchant’s
exclusive responsibility to pay to its banking institution and/or Purchaser’s
banking institution directly (or to compensate Purchaser, in case it is charged)
all fees, charges and expenses incurred by either Merchant or Purchaser due to
rejected electronic checks or ACH debit attempts, overdrafts or rejections by
Merchant’s banking institution of the transactions contemplated by this
Agreement.

 

9. Read Only Access to the Approved Bank and Credit Card Accounts. Merchant
hereby agrees that during the term of this Agreement Purchaser shall have the
right to perform ongoing read only electronic monitoring of transactions
occurring in the Approved Bank Account and Merchant’s account with the Approved
Credit Card Processor (the “Approved Credit Card Account”). Merchant agrees to
provide Purchaser all required online access codes for the Approved Bank Account
and the Approved Credit Card Account. If Purchaser’s electronic (online) access
to Merchant’s Approved Bank Account or the Approved Credit Card Account is
disabled for any reason, Merchant shall immediately and diligently undertake all
steps required from it to restore Purchaser’s access to both Approved Bank
Account and Approved Credit Card Account. Merchant’s failure to comply with the
provisions of this Section 8 shall constitute Merchant’s material breach of its
obligations under this Agreement.

 

III.MERCHANT’S RIGHT FOR RECONCILIATION AND ADJUSTMENT:

 

10.Merchant’s Right for Reconciliation of Weekly Deliveries.

 

a.If any time during the term of this Agreement Merchant will experience
sporadic increase or decrease in its weekly receipts, Merchant shall have the
right, at its sole and absolute discretion, but subject to the provisions of
Section 10 below, to request retroactive reconciliation of the Merchant’s actual
weekly receipts for one full calendar month immediately preceding the day when
such request for reconciliation is received by Purchaser (each such calendar
month, a “Reconciliation Month”).

 

b.Such reconciliation (the “Reconciliation”) of Merchant’s weekly receipts for a
Reconciliation Month shall be performed by Purchaser within five (5) Business
Days following its receipt of the Merchant’s request for reconciliation by
either crediting or debiting the difference back to or from the Approved Bank
Account so that the total amount debited by Purchaser from the Approved Bank
Account during the Reconciliation Month at issue equal the Specific Percentage
of the Future Receipts that Merchant collected during the Reconciliation Month
at issue.

 

Page 3

 

 

c.The parties acknowledge and agree that one or more Reconciliation procedures
performed by Purchaser may reduce the actual Weekly Delivery amount during the
Reconciliation Month in comparison to the one set forth in preamble of this
Agreement, and, as the result of such reduction, the term of this Agreement
during which Purchaser will be debiting the Approved Bank Account may extend
substantially.

 

11.Request for Reconciliation Procedure.

 

a.It shall be Merchant’s sole responsibility and the right hereunder to initiate
Reconciliation of Merchant’s actual receipts during any Reconciliation Month by
sending a request for reconciliation to Purchaser.

 

b.Any such request for Reconciliation of the Merchant’s weekly receipts for a
specific Reconciliation Month shall be in writing, shall include a copy of
Merchant’s bank statement and a credit card processing statement for the
Reconciliation Month at issue, and shall be received by Purchaser via email
customer.service@libertasfunding.com within five (5) Business Days after the
last day of the Reconciliation Month at issue (time being of the essence as to
the last day of the period during which such demand for reconciliation shall be
received by Purchaser).

 

c.Purchaser’s receipt of Merchant’s request for Reconciliation after the
expiration of the Five-Business-Day period following the last day of the
Reconciliation Month for which such reconciliation is requested nullifies and
makes obsolete Merchant’s request for Reconciliation for that specific
Reconciliation Month.

 

d.Merchant shall have the right to request Reconciliation as many times during
the term of this Agreement as it deems proper, and Purchaser shall comply with
such request, provided that:

 

i.Each such request is made in accordance with the terms of this Section 10.

 

ii.If a request for Reconciliation is made after the expiration of the term of
this Agreement and, as the result of such Reconciliation, the total amount
actually debited by Purchaser from the Approved Bank Account will become less
than the Sold Amount of Future Receipts, then and in such event the term of this
Agreement shall automatically be extended until the time when the total amount
actually debited from Approved Bank Account pursuant to this Agreement shall
become equal to the Sold Amount of Future Receipts.

 

  iii. In the event after the last day of the term of this Agreement Merchant
will determine in good faith that the actual amount debited by Purchaser from
the Approved Bank Account pursuant to this Agreement is greater than the Sold
Amount of Future Receipts, then and in such event Merchant shall have the right
to request final Reconciliation within five (5) Business Days following the
expiration date of the term of this Agreement (time being of the essence) and
Purchaser shall honor such request within five (5) Business Days following the
day of its receipt of such request. It shall be noted that if Purchaser receives
funds that it is not entitled to, then the Purchaser shall be required to return
those funds to the Merchant without request by the Merchant for reconciliation
as set forth above.

 

e.Nothing set forth in Sections 9 or 10 of this Agreement shall be deemed to
provide Merchant with the right to interfere with Purchaser’s right and ability
to debit the Approved Bank Account while the request for Reconciliation of
Merchant’s receipts is pending or until the Sold Amount of Future Receipts is
delivered to Purchaser in full.

 

12.Adjustment of Weekly Delivery.

 

a.If any time during the term of this Agreement Merchant will experience steady
increase or decrease in its weekly receipts, Merchant shall have the right, at
its sole and absolute discretion, but subject to the provisions of Section 12
below, to request modification (“Adjustment”) of the amount of the Weekly
Delivery that Merchant is obligated to deliver weekly to Purchaser in accordance
with the provisions of Section 3 above. Such Adjustment shall become effective
as of the date it is granted and the new adjusted amount of the Weekly Delivery
(the “Adjusted Weekly Delivery”) shall replace and supersede the amount of the
Weekly Delivery set forth in the preamble of this Agreement.

 

b.The Adjustment of the Weekly Delivery shall be performed by Purchaser within
five (5) Business Days following its receipt of the Merchant’s request for
Adjustment by modifying weekly amounts that shall be debited from the Approved
Bank Account until the Sold Amount of Future Receipts is delivered in full.
Notwithstanding anything to the contrary set forth in Sections 11 and 12 hereof,
no Adjustment shall take place until and unless Reconciliation for at least one
(1) Reconciliation Month takes place resulting in reduction of the total amount
debited from Merchant’s Approved Bank Account during the Reconciliation Month by
at least 20% in comparison to the amount that would have been debited during
that month without Reconciliation.

 

c.The parties acknowledge and agree that one or more Adjustments performed
pursuant to this Agreement may substantially extend the term of this Agreement
and the period during which Purchaser will be debiting the Approved Bank
Account.

 

d.In the event of a missed remittance of the Weekly Delivery Amount, the
Merchant acknowledges Purchaser’s right to receive daily remittances equivalent
to 20% of the Weekly Delivery Amount.

 

13.Request for Adjustment Procedure.

 

a.It shall be Merchant’s sole responsibility and the right to initiate the
Adjustment by sending a request for Adjustment to Purchaser.

 

b.A request for Adjustment (an “Adjustment Request”) shall be in writing, shall
include copies of: (i) Merchant’s three (3) consecutive bank statements of the
Approved Bank Account and credit card processing statements immediately
preceding the date of Purchaser’s receipt of the Adjustment Request, and (ii)
Merchant’s bank statements and credit card processing statements previously
provided by Merchant to Purchaser based upon which statements the amount of
Weekly Delivery set forth in preamble to this Agreement (or the then current
Adjusted Weekly Delivery, as the case may be) was determined, and shall be
received by Purchaser by email at customer.service@libertasfunding.com within
five (5) Business Days after the date that is the later of the last day of the
latest bank statement enclosed with the Adjustment Request and the last date of
the latest card processing statement enclosed with the Adjustment Request (time
being of the essence as to the last day of the period during which an Adjustment
Request shall be received by Purchaser).

 

c.Purchaser’s receipt of a Merchant’s Adjustment Request after the expiration of
the above referenced Five-Business-Day period nullifies and makes obsolete such
Adjustment Request.

 

d.Merchant shall have the right to request Adjustment of the Weekly Delivery (or
Adjusted Weekly Delivery, as the case may be) as many times during the term of
this Agreement as it seems proper, and Purchaser shall comply with such request,
provided that:

 

i.Each such request for Adjustment is made in accordance with the terms of this
Section 12.

 

ii.A request for Adjustment shall not be made after the expiration of the term
of this Agreement.

 

Page 4

 

 

e.Nothing set forth in Sections 11 or 12 of this Agreement shall be deemed to
provide Merchant with the right to interfere with Purchaser’s right and ability
to debit the Approved Bank Account while the request for Adjustment is pending
or until the Sold Amount of Future Receipts is delivered to Purchaser in full.

 

IV.RISK SHARING ACKNOWLEDGMENTS AND AGREEMENTS:

 

14.Both Merchant and Purchaser Acknowledge and Agree that:

 

a.The Sold Amount of Future Receipts represents a portion of Merchant’s Future
Receipts.

 

b.This Agreement consummates the sale of the Sold Amount of Future Receipts at a
discount, not borrowing funds by Merchant from Purchaser. Purchaser does not
charge Merchant and will not collect from Merchant any interest on the monies
spent on the purchase of the Sold Amount of Future Receipts. The period of time
that it will take Purchaser to collect the Sold Amount of Future Receipts is not
fixed, is unknown to both parties as of the date of this Agreement and will
depend on how well or not well Merchant’s business will be performing following
the date hereof. As an extreme example, in the event Merchant’s business ceases
to exist after Purchaser’s payment of the Purchase Price and purchase of the
Sold Amount of Future Receipts for reason outside Merchant’s control, Purchaser
may never recover any moneys spent on such purchase without recourse.

 

c.The amount of the Weekly Delivery set forth in preamble to this Agreement is
calculated based upon the information concerning an average amount of weekly
receipts collected by Merchant’s business immediately prior to the date of this
Agreement which information was provided by Merchant to Purchaser.

 

d.The amounts of Merchant’s future weekly receipts may increase or decrease over
time.

 

e.If, based upon the Reconciliation and/or the Adjustment procedures described
above, it will be determined that the actual weekly amounts of the Specified
Percentage of the Future Receipts get reduced in comparison to the amount of the
Weekly Delivery as of the date of this Agreement set forth in the preamble of
this Agreement, and in comparison to the amount that both Merchant and Purchaser
may have anticipated or projected because Merchant’s business has slowed down,
or if the full Sold Amount of Future Receipts is not remitted because Merchant’s
business went bankrupt or otherwise ceased operations in the ordinary course of
business(but not due to Merchant’s willful mishandling of its business), and
Merchant shall have not breached this Agreement, Merchant would not owe anything
to Purchaser and would not be in breach of or in default under this Agreement.

 

15.Purchaser’s Risk Acknowledgments. Purchaser agrees to purchase the Sold
Amount of Future Receipts knowing the risks that Merchant’s business may slow
down or fail, and Purchaser hereby assumes these risks based exclusively upon
the information provided to it by Merchant and related to the business
operations of Merchant’ business prior to the date hereof and upon Merchant’s
representations, warranties and covenants contained in this Agreement that are
designed to give Purchaser a reasonable and fair opportunity to receive the
benefit of its bargain. Furthermore, Purchaser hereby acknowledges and agrees
that Merchant shall be excused from performing its obligations under this
Agreement in the event Merchant’s business ceases its operations exclusively due
to the following reasons (collectively, the “Valid Excuses”):

 

i.Adverse business conditions that occurred for reasons outside Merchant’s
control and not due to Merchant’s willful or negligent mishandling of its
business;

 

ii.Loss of the premises where Merchant’s business operates (but not due to
Merchant’s violation of its obligations to its landlord);

 

iii.Bankruptcy of Merchant;

 

iv.Natural disasters or similar occurrences beyond Merchant’s control.

 

16.Not a Loan. Merchant and Purchaser agree that the Purchase Price is paid to
Merchant in consideration for the ownership of the Sold Amount of Future
Receipts and that payment of the Purchase Price by Purchaser is not intended to
be, nor shall it be construed as, a loan from Purchaser to Merchant that
requires absolute and unconditional repayment on a maturity date, and Guarantor
waives any claims or defenses of usury in any action arising out of this
Agreement.. To the contrary, Purchaser’s ability to receive the Sold Amount of
Future Receipts pursuant to this Agreement, and the date when the Sold Amount of
Future Receipts is delivered to Purchaser in full (if ever) are subject to and
conditioned upon performance of Merchant’s business.

 

V.MERCHANT’S OBLIGATIONS, REPRESENTATIONS, WARRANTIES AND COVENANTS:

 

17.Merchant represents, warrants and covenants that the following statements are
valid, true and correct as of the date of this Agreement and unless expressly
stated otherwise shall remain valid, true and correct during the term of this
Agreement:

 

a.Use of Purchase Price. Merchant hereby acknowledges that it fully understands
that: (i) Purchaser’s ability to receive the Sold Amount of Future Receipts is
contingent upon Merchant’s continued operation of its business and successful
generation of the Future Receipts until the Sold Amount of Future Receipts is
delivered to Purchaser in full; (ii) that in the event of decreased efficiency
or total failure of Merchant’s business Purchaser’s receipt of the full or any
portion of the Sold Amount of Future Receipts may be delayed indefinitely. Based
upon the forgoing, Merchant agrees to use the Purchase Price exclusively for the
benefit and advancement of Merchant’s business operations and for no other
purpose.

 

b.Merchant Shall Not. During the term of this Agreement, without first obtaining
Purchaser’s consent, Merchant shall not:

 

i.Change or close the Approved Bank Account or change or terminate the Approved
Processor.

 

ii.Open and deposit Future Receipts into a bank account different from the
Approved Bank Account.

 

iii.Add a credit card processor in addition to the Approved Processor.

 

iv.Sell Merchant’s business (as an entity or its assets) to a third party.

 

v.Disconnect Purchaser’s bank monitoring software.

 

vi.Sell Future Receipts to a third party for a term of under 12 months.

 

vii.Breach, or deviate from strict performance of, any and all other obligations
of Merchant under this Agreement.

 

Page 5

 

 

c.Financial Condition and Financial Information. Merchant’s bank and financial
statements, copies of which have been furnished to Purchaser, and future
statements which may be furnished hereafter pursuant to this Agreement or upon
Purchaser’s request, fairly represent the financial condition of Merchant as of
the dates such statements are issued, and prior to execution of the Agreement
there have been no material adverse changes, financial or otherwise, in such
condition, operation or ownership of Merchant. Merchant has a continuing,
affirmative obligation to advise Purchaser of any material adverse change in its
financial condition, operation or ownership. Purchaser may request statements at
any time during the term of this Agreement and Merchant shall provide them to
Purchaser within Five (5) Business Days. Merchant’s failure to do so is a
material breach of this Agreement.

 

d.Governmental Approvals. Merchant is in compliance and, during the term of this
Agreement, shall be in compliance with all laws and has valid permits,
authorizations and licenses to own, operate and lease its properties and to
conduct the business in which it is presently engaged.

 

e.Good Standing. Merchant is a corporation/limited liability company/limited
partnership/other type of entity that is in good standing and duly incorporated
or otherwise organized and validly existing under the laws of its jurisdiction
of incorporation or organization and has full power and authority necessary to
carry its business as it is now being conducted.

 

f.Authorization. Merchant has all requisite power to execute, deliver and
perform this Agreement and consummate the transactions contemplated hereunder;
entering into this Agreement will not result in breach or violation of, or
default under, any agreement or instrument by which Merchant is bound or any
statute, rule, regulation, order or other law to which Merchant is subject, nor
require the obtaining of any consent, approval, permit or license from any
governmental authority having jurisdiction over Merchant. All organizational and
other proceedings required to be taken by Merchant to authorize the execution,
delivery and performance of this Agreement have been taken. The person signing
this Agreement on behalf of Merchant has full power and authority to bind
Merchant to perform its obligations under this Agreement.

 

g.Accounting Records and Tax Returns. Merchant will treat receipt of the
Purchase Price and delivery of the Sold Future Receipts in a manner evidencing
sale of its future receipts in its accounting records and tax returns and
further agrees that Purchaser is entitled to audit Merchant’s accounting records
upon reasonable Notice in order to verify compliance. Merchant hereby waives any
rights of privacy, confidentiality or taxpayer privilege in any litigation or
arbitration arising out of this Agreement in which Merchant asserts that this
transaction is anything other than a sale of future receipts.

 

h.Taxes; Workers Compensation Insurance. Merchant will promptly pay, when due,
all taxes, including without limitation, income, employment, sales and use
taxes, imposed upon Merchant’s business by law, and will maintain workers
compensation insurance required by applicable governmental authorities.

 

i.Business Insurance. Merchant will maintain general liability and
business-interruption insurance naming Purchaser as loss payee and additional
insured in the amounts and against risks as are satisfactory to Purchaser and
shall provide Purchaser proof of such insurance upon request.

 

j.Electronic Check Processing Agreement. Merchant shall not change its
processor, add terminals, change its financial institution or bank account(s) or
take any other action that could have any adverse effect upon Merchant’s
obligations or impede Purchaser’s rights under this Agreement, without
Purchaser’s prior written consent.

 

k.No Diversion of Future Receipts. Merchant shall not allow any event to occur
that would cause a diversion of any portion of Merchant’s Future Receipts from
the Approved Bank Account without first obtaining Purchaser’s approval of such
diversion.

 

l.Change of Name or Location. Merchant shall not conduct Merchant’s businesses
under any name other than as disclosed to the Processor and Purchaser and will
not change any of its places of business without first obtaining Purchaser’s
written consent.

 

m.Prohibited Business Transactions: Merchant shall not: (i) transfer or sell all
or substantially all of its assets without first obtaining Purchaser’s consent;
or (ii) make or send notice of its intended bulk sale or transfer.

 

n.No Closing of Business. Merchant will not sell, dispose, transfer or otherwise
convey all or substantially all of its business or assets without first: (i)
obtaining the express written consent of Purchaser, and (ii) providing Purchaser
with a written agreement of a purchaser or transferee of Merchant’s business or
assets assuming all of Merchant’s obligations under this Agreement pursuant to
documentation satisfactory to Purchaser. Merchant represents that it has no
current plans to close its business either temporarily (for renovations, repairs
or any other purpose), or permanently. Merchant agrees that until Purchaser
shall have received all of the Sold Amount of Future Receipts, Merchant will not
voluntarily close its business on a permanent or temporarily basis for
renovations, repairs, or any other purposes. Notwithstanding the foregoing,
Merchant shall have the right to close its business temporarily if such closing
is necessitated by a requirement to conduct renovations or repairs imposed upon
Merchant’s business by legal authorities having jurisdiction over Merchant’s
business (such as from a health department or fire department) or if such
closing is necessitated by circumstances outside Merchant’s reasonable control.
Prior to any such temporary closure of its business, Merchant shall provide
Purchaser ten (10) Business Days advance notice.

 

o.No Pending Bankruptcy. As of the date of Merchant’s execution of this
Agreement, Merchant is not insolvent, has not filed, and does not contemplate
filing, any petition for bankruptcy protection under Title 11 of the United
States Code and there has been no involuntary bankruptcy petition brought or
pending against Merchant. Merchant represents that it has not consulted with a
bankruptcy attorney on the issue of filing bankruptcy within six months
immediately preceding the date of this Agreement.

 

p.Estoppel Certificate. Merchant will at any time, and from time to time, upon
at least one (1) day’s prior notice from Purchaser to Merchant, execute,
acknowledge and deliver to Purchaser and/or to any other person or entity
specified by Purchaser in its notice, a statement certifying that this Agreement
is unmodified and in full force and effect (or, if there have been
modifications, that the same is in full force and effect as modified and stating
the modification(s) and stating the date(s) on which the Sold Amount of Future
Receipts or any portion thereof has been delivered.

 

q.Working Capital Funding. Merchant shall not further encumber the Future
Receipts with a funder that provides a term of less than 12 months (unless such
funding represents a revolving credit line), without first obtaining written
consent of Purchaser.

 

r.Unencumbered Future Receipts. Merchant has and will continue to have good,
complete and marketable title to all Future Receipts, free and clear of any and
all liabilities, liens, claims, changes, restrictions, conditions, options,
rights, mortgages, security interests, equities, pledges and encumbrances of any
kind or nature whatsoever or any other rights or interests other than by virtue
or entering into this Agreement. Notwithstanding the foregoing, the Purchaser
understands and accepts that the Merchant currently has other sources of funding
and that the presence or renewal of such funding sources will not constitute a
breach under this Agreement.

 

s.Business Purpose. Merchant is entering into this Agreement solely for business
purposes and not as a consumer for personal, family or household purposes.

 

t.No Default Under Contracts with Third Parties. Merchant’s execution of and/or
performance of its obligations under this Agreement will not cause or create an
event of default by Merchant under any material contract, which Merchant is or
may become a party to.

 

Page 6

 

 

u.Phone Recordings and Contact. Merchant agrees that any call between Merchant
and Purchaser and its owners, managers, employees and agents may be recorded
and/or monitored. Furthermore, Merchant acknowledges and agrees that: (i) it has
an established business relationship with Purchaser, its managers, employees and
agents (collectively, the “Purchaser Parties”) and that Merchant may be
contacted by any of the Purchaser Parties from time-to-time regarding Merchant’s
performance of its obligations under this Agreement or regarding other business
transactions; (ii) it will not claim that such communications and contacts are
unsolicited or inconvenient; and (iii) that any such contact may be made by any
of the Purchaser Parties in person or at any phone number (including mobile
phone number), email addresses, or facsimile number belonging to Merchant’s
office, or its owners, managers, officers, or employees.

 

v.Knowledge and Experience of Decision Makers. The persons authorized to make
management and financial decisions on behalf Merchant with respect to this
Agreement have such knowledge, experience and skill in financial and business
matters in general and with respect to transactions of a nature similar to the
one contemplated by this Agreement so as to be capable of evaluating the merits
and risks of, and making an informed business decision with regard to, Merchant
entering into this Agreement.

 

w.Merchant’s Due Diligence. The person authorized to sign this Agreement on
behalf of Merchant: (i) has received all information that such person deemed
necessary to make an informed decision with respect to a transaction
contemplated by this Agreement; and (ii) has had unrestricted opportunity to
make such investigation as such person desired pertaining to the transaction
contemplated by this Agreement and verify any such information furnished to him
or her by Purchaser.

 

x.Arm-Length Transaction. The person signing this Agreement of behalf of
Merchant: (a) has read and fully understands content of this Agreement; (b) has
consulted to the extent he/she wished with Merchant’s own counsel in connection
with the entering into this Agreement; (c) he or she has made sufficient
investigation and inquiry to determine whether this Agreement is fair and
reasonable to Merchant, and whether this Agreement adequately reflects his or
her understanding of its terms.

 

y.No Reliance on Oral Representations. This Agreement contains the entire
agreement between Merchant and Purchaser with respect to the subject matter of
this Agreement and supersedes each course of conduct previously pursued or
acquiesced in, and each oral agreement and representation previously made, by
Purchaser or any of the Purchaser Parties with respect thereto (if any), whether
or not relied or acted upon. No course of performance or other conduct
subsequently pursued or acquiesced in, and no oral agreement or representation
subsequently made, by the Purchaser Parties, whether or not relied or acted
upon, and no usage of trade, whether or not relied or acted upon, shall amend
this Agreement or impair or otherwise affect Merchant’s obligations pursuant to
this Agreement or any rights and remedies of the parties to this Agreement.

 

VI.PLEDGE OF SECURITY:

 

18.Acknowledgment of Security Interest and Security Agreement. Only upon a
default in making payments when scheduled/expected under this Agreement by the
Merchant (a “Payment Default”), which Payment default is uncured for seven (7)
business days,the Future Receipts sold by Merchant to Purchaser pursuant to this
Agreement are “accounts” or “payment intangibles” as those terms are defined in
the Uniform Commercial Code as in effect in the state in which the Merchant is
located (the “UCC”) and such sale shall constitute and shall be construed and
treated for all purposes as a true and complete sale, conveying good title to
the Future Receipts free and clear of any liens and encumbrances, from Merchant
to Purchaser. To the extent the Future Receipts are “accounts” or “payment
intangibles” then (i) the sale of the Future Receipts creates a security
interest as defined in the UCC; (ii) this Agreement constitutes a “security
agreement” under the UCC; and (iii) Purchaser has all the rights of a secured
party under the UCC with respect to such Future Receipts. Merchant further
agrees that, with or without an Event of Default, Purchaser may notify account
debtors, or other persons obligated on the Future Receipts, on holding the
Future Receipts of Merchant’s sale of the Future Receipts and may instruct them
to make payment or otherwise render performance to or for the benefit of
Purchaser. Notwithstanding the foregoing, the Purchaser understands and
acknowledges that the Merchant has existing financing sources/lenders that have
security interest or liens on the assets of the Merchant that may have priority
over the Purchaser’s lien to the extent that the Purchaser files a UCC-1
financing statement in the event of an Uncured Payment Default—this does not
constitute a violation of this Agreement.

 

19.Financing Statements. Only upon a Payment Default that is not cured within
seven (7) business days (an “Uncured Payment Default”) Merchant authorizes
Purchaser to file one or more UCC-1 forms consistent with the UCC to give notice
that the Sold Amount of Future Receipts is the sole property of Purchaser. The
UCC filing may state that such sale is intended to be a sale and not an
assignment for security and may state that Merchant is prohibited from obtaining
any financing that impairs the value of the Sold Amount of Future Receipts or
Purchaser’s right to collect same. Merchant authorizes Purchaser to debit the
Approved Bank Account for all costs incurred by Purchaser associated with the
filing, amendment or termination of any UCC filings.

 

20.Security. Only upon an Uncured Payment Default, as security for the prompt
and complete performance of any and all liabilities, obligations, covenants or
agreements of Merchant under this Agreement, now or hereafter arising from, out
of or relating to this Agreement, whether direct, indirect, contingent or
otherwise (hereinafter referred to collectively as the “Merchant Obligations”),
Merchant hereby pledges, assigns and hypothecates to Purchaser and grants to
Purchaser a continuing, perfected lien upon and security interest in, to and
under all of Merchant’s right, title and interest in and to the following
(collectively, the “Collateral”), whether now existing or hereafter from time to
time acquired:

 

a.all accounts, including without limitation, all deposit accounts,
accounts-receivable, and other receivables, chattel paper, documents, equipment,
general intangibles, instruments, and inventory, as those terms are defined by
Article 9 of the Uniform Commercial Code (the “UCC”), now or hereafter owned or
acquired by Merchant; and

 

b.all Merchant’s proceeds, as that term is defined by Article 9 of the UCC.

 

21.Termination of Pledge. Upon the performance by Merchant in full of the
Merchant Obligations, the security interest in the Collateral pursuant to this
Pledge shall automatically terminate without any further act of either party
being required, and all rights to the Collateral shall revert to Merchant. Upon
any such termination, Purchaser will execute, acknowledge (where applicable) and
deliver such satisfactions, releases and termination statements, as Merchant
shall reasonably request.

 

22.Representations with Respect to Collateral. Merchant hereby represents and
warrants to Purchaser that: the execution, delivery and performance by Merchant
of this Pledge, and the remedies in respect of the Collateral under this Pledge
(i) have been duly authorized; (ii) do not require the approval of any
governmental authority or other third party or require any action of, or filing
with, any governmental authority or other third party to authorize same (other
than the filing of the UCC 1’s); (iii) do not and shall not (A) violate or
result in the breach of any provision of law or regulation, any order or decree
of any court or other governmental authority, (B) violate, result in the breach
of or constitute a default under or conflict with any indenture, mortgage, deed
of trust, agreement or any other instrument to which Merchant is a party or by
which any of Merchant’s assets (including, without limitation, the Collateral)
are bound.

 

Page 7

 



 

23.Further Assurances. Upon the request of Purchaser, Merchant, at Merchant’s
sole cost and expense, shall execute and deliver all such further UCC-1s,
continuation statements, assurances and assignments of the Collateral and
consents with respect to the pledge of the Collateral and the execution of this
Pledge, and shall execute and deliver such further instruments, agreements and
other documents and do such further acts and things, as Purchaser may request in
order to more fully effectuate the purposes of this Pledge and the assignment of
the Collateral and obtain the full benefits of this Pledge and the rights and
powers herein created.     24.Attorney-in-fact. Merchant hereby authorizes
Purchaser at any time to take any action and to execute any instrument,
including without limitation to file one or more financing statements and/or
continuation statements, to evidence and perfect the security interest created
hereby and irrevocably appoints Purchaser as its true and lawful
attorney-in-fact, which power of attorney shall be coupled with an interest,
with full authority in the place and stead of Merchant and in the name of
Merchant or otherwise, from time to time, in Purchaser’s sole and absolute
discretion, including without limitation (a) for the purpose of executing such
statements in the name of and on behalf of Merchant, and thereafter filing any
such financing and/or continuation statements and (b) to receive, endorse and
collect all instruments made payable to Merchant.

 

VII.EVENTS OF DEFAULT AND REMEDIES:

 

25.Events of Default by Merchant. The occurrence of any of the following events
shall constitute an “Event of Default” by Merchant:

 

a.Merchant shall violate any term, condition or covenant in this Agreement for
any reason whatsoever other than as the result of Merchant’s business ceases its
operations exclusively due to any of the Valid Excuses.

 

b.Any representation or warranty by Merchant or Guarantor made in this Agreement
shall prove to have been incorrect, false or misleading in any material respect
when made.

 

c.Merchant shall default under any of the terms, covenants and conditions of any
other material agreement with Purchaser (if any).

 

d.Merchant uses multiple depository accounts without obtaining prior written
consent of Purchaser in each instance.

 

e.Merchant fails to deposit any portion of its Future Receipts into the Approved
Bank Account;

 

f.Merchant changes the Approved Bank Account or Approved Processor without
obtaining prior written consent of Purchaser in each instance;

 

g.Merchant interferes with/blocks Purchaser’s collection of Weekly Deliveries
(or Adjusted Weekly Deliveries, as the case may be.)

 

h.Merchant fails to provide timely notice to Purchaser such that in any given
calendar month there are four or more ACH transactions attempted by Purchaser
that are rejected by Merchant’s bank.

 

26.Events of Default by Guarantor. The occurrence of any of the following events
shall constitute an Event of Default by Guarantor:

 

a.Guarantor shall violate any term, condition or covenant in this Agreement
applicable to Guarantor.

 

b.Any representation or warranty by Guarantor or Merchant made in this Agreement
shall prove to have been incorrect, false or misleading in any material respect
when made.

 

27.Default Under this Agreement. In case any Event of Default occurs and is not
waived by Purchaser, Purchaser may declare Merchant and/or Guarantor in default
under this Agreement.       28. Merchant’s Obligations Upon Default. Upon
receipt of such default notice, Merchant shall immediately deliver to Purchaser
the portion of the Sold Amount of Future Receipts that remain undelivered at the
time of such default notice together with all other Fees (as such term is
defined below) that Merchant may owe to Purchaser pursuant to this Agreement
(the sum of the then undelivered portion of the Sold Amount of Future Receipts
and the Fees hereinafter shall referred to the “Adjusted Sold Amount of Future
Receipts.”) In addition, Merchant shall also pay to Purchaser, as additional
damages, any reasonable expenses incurred by Purchaser in connection with
recovering the monies due to Purchaser from Merchant pursuant to this Agreement,
including without limitation the costs of retaining collection firms and
reasonable attorneys’ fees and disbursements (collectively, “Reasonable
Damages”). The parties agree that Purchaser shall not be required to itemize or
prove its Reasonable Damages and that the fair value of the Reasonable Damages
shall be calculated fifteen percent (15%) of the Adjusted Sold Amount of Future
Receipts at the time of default       29.Remedies Upon Default. Upon occurrence
of an Event of Default, Purchaser may immediately proceed to protect and enforce
its rights under this Agreement against Merchant and/or Guarantor by:

 

a.Enforcing its rights as a secured creditor under the Uniform Commercial Code
including, without limitation, notifying any account debtor(s) of Merchant of
Purchaser’s security interest;

 

b.Enforcing Guarantor’s personal guaranty of performance provisions of this
Agreement against the Guarantor(s) without first seeking recourse from Merchant;

 

c.Notifying Merchant’s credit card processor of Merchant’s default under this
Agreement and to direct such credit card processor to transfer to Purchaser of
all or any portion of the amounts received by such credit card processor on
behalf of Merchant.

 

d.Commencing a suit in equity or by action at law, or both, whether for the
specific performance of any covenant, agreement or other provision contained
herein, or to enforce the discharge of Merchant’s and Guarantor’s obligations
hereunder or any other legal or equitable right or remedy including without
limitation Purchaser’s rights of a secured party under the UCC.

 

30.Remedies are not Exclusive. All rights, powers and remedies of Purchaser in
connection with this Agreement may be exercised at any time after the occurrence
of any Event of Default, and are cumulative and not exclusive, and shall be in
addition to any other rights, powers or remedies provided to Purchaser by law or
equity.

 

Page 8

 

 

31.Power of Attorney. Only upon an Uncured Payment Default, each Merchant and
Guarantor irrevocably appoints Purchaser and its representatives as their
respective agents and attorneys-in-fact with full authority to take any action
or execute any instrument or document to do the following: (A) to settle all
obligations due to Purchaser from any credit card processor and/or account
debtor(s) of Merchant; (B) upon occurrence of an Event of Default under this
Agreement, to perform any and all such obligations of Merchant under this
Agreement, including without limitation (i) to obtain and adjust insurance; (ii)
to collect monies due or to become due under or in respect of any of the
Collateral; (iii) to receive, endorse and collect any checks, notes, drafts,
instruments, documents or chattel paper in connection with clause (i) or clause
(ii) above; (iv) to sign Merchant’s name on any invoice, bill of lading, or
assignment directing customers or account debtors to make payment directly to
Purchaser; and (v) to file any claims or take any action or institute any
proceeding against Merchant and/or Guarantor which Purchaser may deem necessary
for the collection of any portion of the undelivered Sold Amount of Future
Receipts from the Collateral, or otherwise to enforce its rights under this
Agreement.

 

VIII.ADDITIONAL TERMS:

 

32.Additional Fees. In addition to all other sums due to Purchaser under this
Agreement, Merchant shall pay to Purchaser (the sum of all such charges,
hereinafter, the “Fee”):

 

a.$20,000.00 upon entering into this Agreement as reimbursement of Purchaser’s
costs associated with entering into this Agreement (the cost of due diligence on
the Merchant’s business, financial and legal due diligence, etc.)

 

b.$35 in each and every instance when delivery of the Weekly Delivery to
Purchaser has failed due to the insufficient funds in the Merchant’s Approved
Account.

 

c.$100 in each and every instance when Merchant blocks Purchaser’s access (or
otherwise prevents Purchaser from accessing) Merchant’s bank accounts.

 

d.$2,500 in each and every instance when, upon occurrence of an Event of
Default, Purchaser shall have agreed to waive Merchant’s default.

 

33.Merchant Deposit Agreement. Merchant shall execute an agreement with
Purchaser that would authorize Purchaser to arrange for electronic fund transfer
services and/or “ACH” payments of Weekly Delivery from the Approved Bank
Account. Merchant shall provide Purchaser and/or its authorized agent with all
information, authorizations and passwords necessary to verify Merchant’s
receivables, receipts and deposits into the Approved Bank Account. Merchant
shall authorize Purchaser and/or it’s agent to deduct weekly the amounts of
Weekly Delivery to Purchaser from settlement amounts which would otherwise be
due to Merchant from electronic check transactions and to pay such amounts to
Purchaser by permitting Purchaser to withdraw the Weekly Delivery from such
account. The authorization shall be irrevocable.

 

34.Financial Condition. Merchant and its Guarantor(s) authorize Purchaser and
its agents to investigate their financial responsibility and history, and will
provide to Purchaser any bank or financial statements, tax returns, etc., as
deems necessary prior to or at any time after execution of this Agreement. A
photocopy of this authorization will be deemed as acceptable for release of
financial information. is authorized to update such information and financial
profiles from time to time as it deems appropriate.

 

35.Transactional History. Merchant shall execute written authorization(s) to
their bank(s) to provide Purchaser with Merchant’s banking and/or credit-card
processing history.

 

36.Indemnification. Merchant and its Guarantor(s) jointly and severally
indemnify and hold harmless Approved Processor, its officers, directors and
shareholders against all losses, damages, claims, liabilities and expenses
(including reasonable attorney’s fees) incurred by Approved Processor resulting
from (a) claims asserted by Purchaser for monies owed to Purchaser from Merchant
and (b) actions taken by Approved Processor in reliance upon information or
instructions provided by Purchaser.

 

37.No Liability. In no event shall Purchaser be liable for any claims asserted
by Merchant or its Guarantor under any legal theory for lost profits, lost
revenues, lost business opportunities, exemplary, punitive, special, incidental,
indirect or consequential damages, each of which is waived by Merchant and
Guarantor(s).

 

38.Right to Cancel.

 

IX.Notwithstanding anything to the contrary set forth in this Agreement,
Purchaser shall have the right to cancel this agreement any time prior to its
delivery of the Purchase Price to Merchant and, upon such cancellation, this
Agreement shall become null and void and the parties shall have no obligation
to, or rights against, each other, except that all sums delivered by Merchant to
Purchaser on account of entering into this Agreement shall be promptly returned
to Merchant.

 

X.Notwithstanding anything to the contrary set forth in this Agreement, in the
event Merchant has not been in default under this Agreement, Merchant shall have
the right to cancel this Agreement any time until the midnight of the second
(2nd) Business Day following the date of its receipt of the Purchase Price by
notifying Purchaser of such cancellation by notice sent in accordance with this
Agreement. Upon timely delivering such cancellation notice to Purchaser, and
further provided that Merchant has otherwise complied with the provisions of
this Agreement, Merchant shall refund the entire amount of the Purchase Price
back to Purchaser within five (5) Business Days following the date of Merchant’s
receipt of the Purchase Price. Upon such refund of the Purchase Price back to
Purchaser, this Agreement shall become null and void and the parties shall have
no remaining obligations to or rights against each other except that Purchaser
shall have the right to keep, as fair and adequate compensation for its costs of
entering into this Agreement with Merchant, the entire amount of Weekly
Deliveries as well as the origination fee (as set forth above) received by
Purchaser prior to the date when this Agreement is terminated.

 

● GUARANTY OF PERFORMANCE OF MERCHANT’S OBLIGATIONS:

 

39.Guarantor’s Representations. Guarantor represents and warrants to Purchaser
that:

 

a.Guarantor is an owner, officer, or manager of Merchant and will directly
benefit from Purchaser and Merchant entering into the Agreement.

 

b.It understands and acknowledges that Purchaser is not willing to enter into
the Agreement unless Guarantor irrevocably, absolutely and unconditionally
guarantees prompt and complete performance of any and all liabilities,
obligations, covenants or agreements of Merchant under this Agreement, now or
hereafter arising from, out of or relating to this Agreement, whether direct,
indirect, contingent or otherwise (hereinafter referred to collectively as the
“Merchant Obligations”).

 

Page 9

 

 

40.Guaranty of Merchant’s Obligations. Guarantor hereby irrevocably, absolutely
and unconditionally guarantees to Purchaser prompt, full, faithful and complete
performance and observance of all of Merchant’s Obligations; and Guarantor
unconditionally covenants to Purchaser that if default or breach shall at any
time be made by Merchant in the Merchant’s Obligations, Guarantor shall or
perform (or cause to be performed) the Merchant’s Obligations and pay all
damages and other amounts stipulated in this Agreement with respect to the
non-performance of the Merchant’s Obligations, or any of them.

 

41.Guarantor’s Other Agreements. Guarantor will not dispose, convey, sell or
otherwise transfer, or cause Merchant to dispose, convey, sell or otherwise
transfer, any material business assets of Merchant without the prior written
consent of Purchaser, which consent may be withheld for any reason, until
Purchaser’s receipt of the entire Sold Amount of Future Receipts. Guarantor
shall pay to Purchaser upon demand all expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) incurred as the result of, or
incidental to, or relating to, the enforcement or protection of Purchaser’s
rights against Merchant and Guarantor under the Agreement. This Guaranty is
binding upon Guarantor and Guarantor’s heirs, legal representatives, successors
and assigns and shall inure to the benefit of and may be enforced by the
successors an assigns of Purchaser. The obligation of Guarantor shall be
unconditional and absolute, regardless of the unenforceability of any provision
of any agreement between Merchant and Purchaser, or the existence of any
defense, setoff or counterclaim, which Merchant may assert. Purchaser is hereby
authorized, without notice or demand and without affecting the liability of
Guarantor hereunder, to at any time renew or extend Merchant’s obligations under
the Agreement or otherwise modify, amend or change the terms of the Agreement.

 

42.Two Or More Guarantors. If there is more than one Guarantor, the reference to
the “Guarantor” in this Agreement shall mean the reference to each of the
parties comprised Guarantor and the obligations of the Guarantors hereunder
shall be joint and several.

 

43.Waiver; Remedies. No failure on the part of Purchaser to exercise, and no
delay in exercising, any right under this Guaranty shall operate as a waiver,
nor shall any single or partial exercise of any right under this Guaranty
preclude any other or further exercise of any other right. The remedies provided
in this Guaranty are cumulative and not exclusive of any remedies provided by
law or equity. In the event that Merchant fails to perform any obligation under
the Agreement, Purchaser may enforce its rights under this Guaranty without
first seeking to obtain performance for such default from Merchant or any other
guarantor.

 

44.Acknowledgment of Purchase. Guarantor acknowledges and agrees that the
Purchase Price paid by Purchaser to Merchant in exchange for the Sold Amount of
Future Receipts is a payment of an adequate consideration and is not intended to
be treated as a loan or financial accommodation from Purchaser to Merchant.
Guarantor specifically acknowledges Purchaser is not a lender, bank or credit
card processor, and that Purchaser has not offered any loans to Merchant, and
Guarantor waives any claims or defenses of usury in any action arising out of
this Agreement. Guarantor acknowledges the Purchase Price paid to Merchant is
good and valuable consideration for the sale of the Sold Amount of Future
Receipts.

 

45.Severability. If for any reason any court of competent jurisdiction finds any
provisions of this Agreement applicable to the Guarantor to be void or voidable,
the parties agree that the court may reform such provision(s) to render the
provision(s) enforceable ensuring that the restrictions and prohibitions
contained in those provisions shall be effective to the fullest extent allowed
under applicable law.

 

46.Opportunity for Attorney Review. Guarantor represents that he/she has
carefully read this Agreement and has, or had an opportunity to, consult with
his or her attorney. Guarantor understands the contents of this Agreement, signs
it as his or her free act and deed, and agrees to be bound by the provisions
hereof.

 

● MISCELLANEOUS:

 

47.Modifications; Agreements. No modification, amendment, waiver or consent of
any provision of this Agreement shall be effective unless the same shall be in
writing and signed by all parties.

 

48.Assignment. Purchaser may assign, transfer or sell its rights or delegate its
duties hereunder, either in whole or in part without prior notice to the
Merchant or the Guarantor. Neither Merchant nor Guarantor shall have the right
to assign their respective rights or obligations under this Agreement without
first obtaining Purchaser’s written consent.

 

49.Notices. All notices, requests, consent, demands and other communications
hereunder shall be delivered by certified mail, return receipt requested, to the
respective parties to this Agreement at the addresses set forth in this
Agreement and shall become effective as of the date of receipt or declined
receipt.

 

50.Waiver Remedies. No failure on the part of any party to exercise, and no
delay in exercising, any right under this Agreement, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right. The remedies provided hereunder are cumulative and not exclusive of
any remedies provided by law or equity.

 

51.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the parties and their respective successors and permitted assigns.

 

52.Governing Law, Venue and Jurisdiction. This Agreement shall be governed by
and construed exclusively in accordance with the laws of the State of New York,
without regards to any applicable principles of conflicts of law. Any lawsuit,
action or proceeding arising out of or in connection with this Agreement shall
be instituted exclusively in any court sitting in New York State, (the
“Acceptable Forums”). Each party signing this Agreement agrees that the
Acceptable Forums are convenient, and irrevocably submits to the jurisdiction of
the Acceptable Forums and waives any and all objections to inconvenience of the
jurisdiction or venue. Should a proceeding be initiated in any other forum, the
parties waive any right to oppose any motion or application made by either party
to transfer such proceeding to an Acceptable Forum.

 

53.Survival of Representation, etc. All representations, warranties and
covenants herein shall survive the execution and delivery of this Agreement and
shall continue in full force until all obligations under this Agreement shall
have been complied with and satisfied in full and this Agreement shall have
terminated.

 

54.Severability. In case any of the provisions in this Agreement is found to be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of any other provision contained herein shall not in any way be
affected or impaired.

 

Page 10

 

 

55.Entire Agreement. Any provision hereof prohibited by law shall be ineffective
only to the extent of such prohibition without invalidating the remaining
provisions hereof. This Agreement and all amendments, riders and exhibits
thereon (if any) embody the entire agreement between Merchant, Guarantor and
Purchaser and supersede all prior agreements and understandings relating to the
subject matter hereof.

 

  56. JURY TRIAL WAIVER. THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY COURT IN
ANY SUIT, ACTION OR PROCEEDING ON ANY MATTER ARISING IN CONNECTION WITH OR IN
ANY WAY RELATED TO THE TRANSACTIONS OF WHICH THIS AGREEMENT IS A PART OR THE
ENFORCEMENT HEREOF. THE PARTIES HERETO ACKNOWLEDGE THAT EACH MAKES THIS WAIVER
KNOWINGLY, WILLINGLY AND VOLUNTARILY AND WITHOUT DURESS, AND ONLY AFTER
EXTENSIVE CONSIDERATION OF THE RAMIFICATIONS OF THIS WAIVER WITH THEIR
ATTORNEYS.         57. CLASS ACTION WAIVER. THE PARTIES HERETO WAIVE ANY RIGHT
TO ASSERT ANY CLAIMS AGAINST ANY OTHER PARTY TO THIS AGREEMENT, AS A
REPRESENTATIVE OR MEMBER IN ANY CLASS OR REPRESENTATIVE ACTION, EXCEPT WHERE
SUCH WAIVER IS PROHIBITED BY LAW AGAINST PUBLIC POLICY. TO THE EXTENT ANY PARTY
IS PERMITTED BY LAW OR COURT OF LAW TO PROCEED WITH A CLASS OR REPRESENTATIVE
ACTION AGAINST THE OTHER, THE PARTIES HEREBY AGREE THAT: (1) THE PREVAILING
PARTY SHALL NOT BE ENTITLED TO RECOVER ATTORNEYS’ FEES OR COSTS ASSOCIATED WITH
PURSUING THE CLASS OR REPRESENTATIVE ACTION (NOTWITHSTANDING ANY OTHER PROVISION
IN THIS AGREEMENT TO THE CONTRARY); AND (2) THE PARTY WHO INITIATES OR
PARTICIPATES AS A MEMBER OF THE CLASS WILL NOT SUBMIT A CLAIM OR OTHERWISE
PARTICIPATE IN ANY RECOVERY SECURED THROUGH THE CLASS OR REPRESENTATIVE ACTION.

 

58.ARBITRATION. THE PARTIES ACKNOWLEDGE AND AGREE THAT EACH PURCHASER, MERCHANT,
AND ANY GUARANTOR SHALL HAVE THE RIGHT TO REQUEST THAT ALL DISPUTES AND CLAIMS
ARISING OUT OF OR RELATING TO THE CONSTRUCTION AND INTERPRETATION OF THIS
AGREEMENT ARE SUBMITTED TO ARBITRATION. THE PARTY SEEKING ARBITRATION SHALL
FIRST SEND A WRITTEN NOTICE OF INTENT TO ARBITRATE TO ALL OTHER PARTIES, BY
CERTIFIED MAIL. UPON SENDING OF SUCH NOTICE, A PARTY REQUESTING ARBITRATION MAY
COMMENCE AN ARBITRATION PROCEEDING WITH THE AMERICAN ARBITRATION ASSOCIATION
(“AAA”) OR NATIONAL ARBITRATION FORUM (“NAF”). EACH MERCHANT, GUARANTOR AND
PURCHASER SHALL PAY THEIR OWN ATTORNEYS’ FEES INCURRED DURING THE ARBITRATION
PROCEEDING. THE PARTY INITIATING THE ARBITRATION SHALL PAY ANY ARBITRATION
FILING FEE, ADMINISTRATION FEE AND ARBITRATOR’S FEE.

 

  59. RIGHT TO OPT OUT OF ARBITRATION. SELLER AND GUARANTOR(S) MAY OPT OUT OF
THE ARBITRATION PROVISION ABOVE. TO OPT OUT OF THE ARBITRATION CLAUSE, SELLER
AND EACH GUARANTOR MUST SEND BUYER A NOTICE THAT THE SELLER AND EACH GUARANTOR
DOES NOT WANT THE CLAUSE TO APPLY TO THIS AGREEMENT. FOR ANY OPT OUT TO BE
EFFECTIVE, SELLER AND EACH GUARANTOR MUST SEND AN OPT OUT NOTICE TO THE
FOLLOWING ADDRESS BY REGISTERED MAIL, WITHIN 14 DAYS AFTER THE DATE OF THIS
AGREEMENT: Libertas – ARBITRATION OPT OUT, 382 Greenwich Avenue Suite 2 Second
Floor, Greenwich, CT 06380, ATTENTION: [Customer Service].

 

60.Captions. The captions in this Agreement are inserted for convenience of
reference only and in no way define, describe or limit the scope or intent of
this contract or any of the provisions hereof.

 

61.Counterparts and Facsimile Signatures. This Agreement can be signed in one or
more counterparts, each of which shall constitute an original and all of which
when take together shall constitute one and the same agreement. Signatures
delivered via facsimile and/or via Portable Digital Format (PDF) shall be deemed
acceptable for all purposes, including without limitation the evidentially
purposes.

 

The balance of this page left intentionally blank

 

Page 11

 

 

MERCHANT NAME: VYSTAR CORPORATION, et al.   OWNER/GUARANTOR #1: (legal name of
the business)              

By:



[ex10-5_002.jpg]     [ex10-5_003.jpg] Name: Stephen Rotman   Name: Stephen
Rotman Title:

CEO

  SSN: XXXXXXXXXXXX FEIN: XXXXXXXXX      

 

Libertas Funding LLC          

Randy Saluck



  By: /s/ Randy Saluck (Feb 28, 2020)   Name:

Randy Saluck



  Title:

CEO, Libertas Funding LLC



 

 

Page 12

 

 

ADDENDUM TO CONTRACT

 

Addendum to Merchant Agreement 213920

 

This is an addendum (“Addendum”) to that certain merchant agreement (the
“Merchant Agreement”) entered into by and among Libertas Funding LLC (the
“Purchaser”), Stephen Rotman (the “Owner”) and VYSTAR CORPORATION (the “Seller”)
dated as of February 24, 2020.

 

WHEREAS, the Purchaser, the Owner and Seller wish to modify the Merchant
Agreement as set forth herein. Now therefore, for good and valuable
consideration, the parties agree as follows:

 

A.The Owner and Seller are hereafter referred to collectively as the Merchant
(the “Merchant”).     B.Merchant hereby authorizes Purchaser, to execute the
transactions detailed below in section H (Variable Receivable Remittance
Schedule).     C.Merchant understands that all transactions detailed in this
addendum will be executed for remittance of the receivables purchase detailed in
the Merchant Agreement.     D.In the event Merchant chooses to execute the
Merchant Agreement, Purchaser agrees that completion of the transaction(s)
listed below will constitute full remittance of receivables for the referenced
merchant agreement(s).     E.Except as provided in this addendum, all terms and
conditions of the Merchant Agreement and the Supplement shall remain in full
force and effect.     F.Upon execution of the Merchant Agreement, Purchaser
agrees to be bound by the remittance schedule detailed in section H.     G.This
Addendum shall be governed by the state of New York.     H.Variable Receivable
Remittance Schedule:

 

Month  Remittance #  % of Purchase Collected  Weekly Remit Amount   Total Period
Remit  1  1-4  8.331  $21,601.10    $90,724.59 PAYMENTS MADE  2  5-8  8.331 
$21,601.10    $90,724.59 PAYMENTS MADE  3  9-12  9.998  $25,923.40  
 $108,878.22 PAYMENTS MADE  4  13-16  12.22  $31,693.35   $133,112.10  5  17-20 
12.22  $31,693.35   $133,112.10  6  21-24  12.22  $31,693.35   $133,112.10  7 
25-28  12.22  $31,693.35   $133,112.10  8  29-32  12.22  $31,693.35  
$133,112.10  9  33-36  12.22  $31,693.35   $133,112.10 

 

All other terms of the referenced Merchant Agreement remain unchanged.

 

By their signatures below the parties agreed to be bound by this addendum.

 

ACCEPTED AND AGREED:   ACCEPTED AND AGREED:       Purchaser: Libertas Funding
LLC   Seller: VYSTAR CORPORATION, et al.        

Randy Saluck

      By: /s/ Randy Saluck (Feb 28, 2020)   By: X [ex10-5_004.jpg] Name:

Randy Saluck



  Name: Stephen Rotman Title: CEO, Libertas Funding LLC   Title: CEO            
    By: X [ex10-5_004.jpg]       Owner:

Stephen Rotman

 



Page 13

 

 

ADDENDUM TO CONTRACT

 

Addendum to Merchant Agreement 213920

 

This is an addendum (“Addendum”) to that certain merchant agreement (the
“Merchant Agreement”) entered into by and among Libertas Funding LLC (the
“Purchaser”), Stephen Rotman (the “Owner”) and VYSTAR CORPORATION (the “Seller”)
dated as of February 24, 2020.

 

WHEREAS, the Purchaser, the Owner and Seller wish to modify the Merchant
Agreement as set forth herein. Now therefore, for good and valuable
consideration, the parties agree as follows:

 

A.The Owner and the Seller are hereafter referred to collectively as the
Merchant (the “Merchant”).     B.Except as provided below, it is understood and
agreed that the Merchant may settle this Merchant Agreement in full by paying
Purchaser the prepayment Amount before the end of the relevant month, as set
forth below, less the amount of any purchase payments made prior to the pre-
payment date, plus any unpaid fees or charges. Month 1 begins on the first
Monday following the date on which Purchaser distributed the advance proceeds to
VYSTAR CORPORATION.     C.In the event Seller chooses not to execute this
addendum Buyer will be entitled to the full purchased amount to settle in full
Sellers obligation under the Merchant Agreement.     D.Except as provided in
this addendum, all terms and conditions of the Merchant Agreement and the
Supplement shall remain in full force and effect.     E.This addendum shall be
bound by the laws of the state of New York.

 

Borrower shall have no right to prepay this Advance if:

 

  ● The agreement and payments have previously been modified,   ● There has been
a forbearance in payments,   ● There has been a breach of the Purchase
Agreement,

 

Prepayment Term  Accepted Prepayment Amount  1  $948,750.00  2  $965,250.00  3 
$981,750.00  4  $1,006,500.00  5  $1,023,000.00 

 

All other terms of the referenced Merchant Agreement remain unchanged.

 

By their signatures below the parties agreed to be bound by this addendum.

 

ACCEPTED AND AGREED:   ACCEPTED AND AGREED:       Purchaser: Libertas Funding
LLC   Seller: VYSTAR CORPORATION, et al.        

Randy Saluck



      By:

/s/ Randy Saluck (Feb 28, 2020)



  By: X [ex10-5_004.jpg] Name: Randy Saluck   Name:

Stephen Rotman



Title: CEO, Libertas Funding LLC  

Title:



CEO                 By: X [ex10-5_004.jpg]       Owner: Stephen Rotman

 

Page 14

 

 

[ex10-5_001.jpg]

 

Seller Definition Addendum to the Agreement of Sale of Future Receipts

 

Dated: February 24th, 2020

 

Purchaser and Guarantor(s) hereby agree that “Merchant” is defined as follows:

 

Name: VYSTAR CORPORATION

Address: XXXXXXXXXXXXXXXXXXX

 

FEIN: XXXXXXXXX

 

Name: MURIDA FURNITURE CO, INC

Address: 725 SOUTHBRIDGE STREET WORCESTER, MA 01610

 

FEIN: XXXXXXXXXXXX

 

VYSTAR CORPORATION

 



Agreed to by: [ex10-5_004.jpg] (Signature), their CEO (Title)

 

Print Owner’s Name Stephen Rotman  

 

MURIDA FURNITURE

 



Agreed to by: [ex10-5_004.jpg] (Signature), their CEO (Title)

 



Print Owner’s Name Stephen Rotman  

 

Purchaser: Libertas Funding LLC

 

Randy Saluck

 



Agreed to by: Randy Saluck (Feb 28, 2020) (Signature), its CEO (Title)

 



Page 15

